No. 89-79
                IN THE SUPREME COURT OF THE STATE OF MONTANA




STATE OF MONTANA,
                 Plaintiff and Respondent,
         -vs-
RICK JEROME URNESS,
                 Defendant and Appellant.




                                                                   i -   .
APPEAL FROM:     District Court of the First Judicial District, . -
                 In and for the County of Lewis & Clark,
                 The Honorable Gordon Bennett, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:

                 Cannon & Sheehy; Edmund F. Sheehy, Jr., Helena,
                 Montana
         For Respondent :
                 Hon. Marc Racicot, Attorney General, Helena, Montana
                 Dorothy McCarter, Asst. Atty. General, Helena
                 Mike McGrath, County Attorney; Carolyn Clemens,
                 Deputy, Helena, Montana



                                    Submitted on Briefs:   June 30, 1989


Filed:
Justice John Conway Harrison delivered the Opinion of the
Court.

      This is an appeal from the District Court of the First
Judicial District, in and for the County of Lewis and Clark,
State of Montana.    The appellant, Rick Jerome Urness, was
charged with burglary and sexual intercourse without consent.
He was tried and convicted by a jury on both counts and was
sentenced to ten years in prison, with seven years suspended
on each count, the sentences to be served concurrently. In
addition, the appellant was ordered to pay restitution and
abide by certain conditions as ordered by the District Court.
He now appeals. We affirm.
      The sole issue before this Court is whether the
evidence presented at trial supports the verdicts of burglary
and sexual intercourse without consent.
      The record indicates that at approximately 4 : 0 0 a.m.,
on March 24, 1988, two deputies from the Lewis and Clark
County Sheriff's office were dispatched to the victim's home.
Present at the home when the officers arrived were the victim
and the victim's boyfriend.       While taking the victim's
statement, the officers found her very upset.      The victim
stated that she had been asleep in her bedroom and was
awakened by the appellant, her estranged husband. After she
and the appellant had gone into another room he physically
assaulted her. She further stated that she attempted to call
the police while the appellant was still in her home but the
appellant ripped the telephone out of the wall, and continued
to physically assault her. After the assault, the appellant
left the home.    The officers noticed that the lock on the
side door of her house had been broken and that the victim
had red marks on her arms and wrists.
      The officers left the house and searched for the
appellant on foot and by car.       While searching for the
appellant, the officers were dispatched on another call. At
approximately 6 : 0 0 a.m.,   the Sheriff's deputies were
dispatched back to the victim's house. A call was received
from the victim stating that someone was outside her house.
However, the officers failed to find anyone.
      The victim's first statement form which she gave the
Sheriff's deputies did not contain the details of a rape,
only the assault.      Later, on May 4, 1988, the victim
completed another statement which contained more details of
the offense which were testified to at trial.
      At trial, the victim testified that at the time of the
incident she and the appellant were legally separated and
awaiting the decree of dissolution. She testified that most
of their marital problems were the result of the appellant's
alcohol abuse. She stated that he reacted violently to both
the separation and the pending divorce. The victim further
testified that she had been dating another man during the
separation, and when the appellant discovered she was dating,
he threatened to kill the man involved.
      The victim's testimony at trial included the details of
what occurred March 24, 1988.        She testified that the
appellant first appeared next to her bed wearing only his
shirt and attempted to get into bed with her.      She stated
that she got the appellant out of her bedroom so he would not
see her boyfriend in her bed.       She further claimed the
appellant became violent and pulled the phone out of the
wall.    She stated that despite repeated pleas for the
appellant to leave, he grabbed her, mauled her and sexually
assaulted her. Finally, she testified the appellant became
even more angry, slammed. her into the kitchen cabinets, then
picked her up over his head and threw her to the floor,
causing her to lose consciousness.
      A friend of the victim also testified that the victim
had come to her the next morning extremely upset and told her
what transpired the previous night. The friend took Polaroid
photographs of the bruises on the victim's body but the
pictures were unclear, therefore they did not attempt to
photograph other marks on the victim's body.      The friend
testified as to the type and severity of the marks on the
victim, specifically that the marks on her arms were red
welts in the shape of a hand.
      Others who testified at trial included the victim's
boyfriend, the sheriff's deputy, the appellant's girlfriend,
and a bartender from a local bar/casino.       The bartender
testified that the appellant entered the bar on the night of
March 23, 1988, around midnight, and asked for his estranged
wife, who had been employed there on a part-time basis. The
bartender stated that the appellant was angry, argumentative
and called the victim a "bitch, a slut and a no good wife."
The bartender testified that while the appellant remained in
the bar between 45 minutes and an hour, he did not appear
drunk, only angry.
      The appellant argues that the evidence is insufficient
to support the verdicts because he testified that he was
invited to the victim's home and he did not rape her.      He
also asserts that her version of the facts were inherently
incredible, and that the weight of the evidence and the
credibility of the witnesses does not support the guilty
verdicts. We disagree.
      The weight of evidence and credibility of witnesses is
exclusively within the province of the trier of fact. It is
the duty of this Court to uphold the verdict if there is
substantial evidence to support the conclusion reached by the
trier of fact. State v. Oman (1985), 218 Mont. 260, 707 P.2d
1117; State v. Maxwell (1982), 198 Mont. 498, 647 P.2d 348.
The jury heard the testimony of all the witnesses and
concluded defendant was guilty of the crimes charged. There
is nothing to support appellant's claim that the victim's
testimony was inherently incredible.    We conclude there is
substantial evidence to support the jury's verdict.
      Affirmed.




We concur:                     /   I